SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 22, 2010 Royal Style Design, Inc. (Exact name of registrant as specified in charter) Florida 000-53524 (State or other jurisdiction (Commission File Number) of incorporation) 800 North Magnolia, Suite 105, Orlando, FL (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (407) 843-3344 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 5.03. Amendments to Articles of Incorporation or bylaws; Change in Fiscal Year. On September 22, 2010, following approval by our stockholders at a Special Meeting of Stockholders held on September 20, 2010, we filed an amendment to our Articles of Incorporation that increased the number of shares of common stock that the Company is authorized to issue from 100,000,000 shares, par value $.001 per share, to 500,000,000 shares, par value $.001 per share. Item 9.01 Financial Statements and Exhibits. (c) Exhibits 3.1b Amendment to Articles of Incorporation, filed September 22, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROYAL STYLE DESIGN, INC. Date: September 24, 2010 By:/s/Richard Lloyd Richard Lloyd Chief Executive Officer
